DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claim 10 : “the coaxial connector portion comprises a second electrical 4MCA.08USU1 PLUG-IN ANTENNA receptacle for receiving an electrical plug of an electrical device or appliance, wherein the first and second wires are connected to the second electrical receptacle.”
Claim 11: “wherein the coaxial connector portion comprises one or more Universal Serial Bus (USB) power receptacles and the apparatus comprises a power conditioning unit operable to convert AC voltage to DC (direct current) voltage compliant with the USB specification, wherein the first and second wires are connected to an input of the power conditioning unit.”
Claim 12: “the body portion comprises at least one antenna input port for connection to an antenna to enhance signal reception.”
Claim 14: “the coaxial connector of the coaxial connector portion is adapted to matingly engage with a corresponding coaxial connector provided on a signal amplifier.”
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference characters "205" (para. [0028]) and "220" ([0039]) have both been used to designate “the rear portion”.  
reference characters "430" (para. [0040]) and "425" (para. [0043]) have both been used to designate “the third conducting wire”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
705 and 710 (see para. [0048]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 and 16 objected to because of the following informalities:  
Claim 1 introduces “a coaxial connection portion” and “a coaxial connector”. A term used in claim 1 refers to “the coaxial connector portion”, which does not have exact antecedent basis. The term “the coaxial connector portion” is additionally referred to in claims 9-11 and 14.  
Claims 2-8, 12-13, and 15-16 are objected to due to their dependence on claim 1. 
For purposes of examination, the term “the coaxial connector portion” is interpreted to read “the coaxial connection portion”.
Appropriate correction is required.
Claims 2, 3, 4, 17-21 objected to because of the following informalities: 
Claims 2,3, 17, and 18 recite the limitation “the live and neutral alternating current (AC) wires”. This limitation does not have antecedent basis. 
Claim 4 is objected to due to its dependence on claim 1.
Claims 19-21 are objected to due to their dependence on claim 18. 
Appropriate correction is required.
Claims 2-4 objected to because of the following informalities: 
Claims 2-4 recite the limitation “the winding”. This limitation does not have exact antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 5 and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 is rejected due to its dependence on claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2005136907 A ), hereinafter referred to as “Sato”, in view of Krepps (US 2860312 A), hereinafter referred to as “Krepps”.
Regarding claim 1, Sato teaches an apparatus for adapting at least a portion of a building's electrical wiring system as an antenna for receiving a radio frequency signal comprising a communication signal (fig. 1; para. [0001]), the apparatus comprising: (a) a plug portion (fig. 3, elements 301 and 302; para. [0037]) for insertion into an electrical receptacle in the building to connect the apparatus to the building's electrical wiring system; (b) a coaxial connection portion (fig. 2, elements 205, 206, and 113; para. [0030], [0031]) comprising a 
Sato does not teach wherein the first and second wires are wound around the third wire to inductively transfer the communication signal captured by the antenna to the third wire.
Krepps teaches the first (fig. 3, element 200a; col. 2, lines 11-3) and second (fig. 3, element 200b; col. 2, lines 11-13) wires are wound around the third wire (fig. 3, element 300; col. 1, lines 65-70) to inductively transfer the communication signal captured by the antenna to the third wire (fig. 3, element 300; col. 1, lines 34-38). 

Regarding claim 2, Sato teaches the plug portion (fig. 3, elements 301 and 302) comprises a two-pronged connector comprising first (fig. 3, element 301) and second (fig. 3, element 302) electrical connectors for connecting to the live and neutral alternating current (AC) wires respectively of the building's electrical system (para. [0001], [0020]), and wherein the first (fig. 3, element 303) and second (fig. 3, element 304) wires connect to the first (fig. 3, element 301) and second (fig. 3, element 302) electrical connectors respectively (fig. 3; para. [0037]).
Sato does not teach the third wire serves as a core for the winding.  
Krepps teaches the third wire (fig. 3, element 300) serves as a core (col. 1, lines 70-72, col. 2, lines 1-3 and 11-13) for the winding (fig. 3, elements 200a and 200b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wires described in Sato such that the third wire serves as a core for the winding as described in Krepps. Doing so allows for matching the impedance from an input to the receiver (Krepps, col. 1, lines 28-34). 
Regarding claim 4, Sato does not teach the third wire serves as a core for the winding.  
Krepps teaches the third wire (fig. 3, element 300) serves as a core (col. 1, lines 70-72, col. 2, lines 1-3 and 11-13) for the winding (fig. 3, elements 200a and 200b).  

Doing so allows for matching the impedance from an input to the receiver (Krepps, col. 1, lines 28-34). 
Regarding claim 7, Sato teaches, as best understood, the conducting wires (fig. 3, elements 303 and 304) comprise a material with low resistivity (para. [0037]).
Sato does not teach a material with low resistivity, such as silver, copper or gold.
Krepps teaches a material with low resistivity, such as silver, copper or gold (col. 1, lines 70-72 – col. 2, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device described in Sato with the copper conductor described in Krepps. Doing so allows for the desired conductive properties.
Regarding claim 8, Sato does not teach the first and second wires form a helical coil around the third wire.  
Krepps teaches the first (fig. 3, element 200a) and second (fig. 3, element 200b) wires form a helical coil (fig. 3) around the third wire (fig. 3, element 300).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wires described in Sato such that the first and second wires form a helical coil around the third wire as described in Krepps. Doing so allows for matching the impedance from an input to the receiver (Krepps, col. 1, lines 28-34). 
Regarding claim 10, Sato teaches the coaxial connector portion (fig. 2, elements 205, 206, and 113) comprises a second electrical receptacle (fig. 2, element 113a; para. [0030]) for receiving an electrical plug of an electrical device or appliance, wherein the first and second (fig. 2, element 201; para. [0030]) wires are connected to the second electrical receptacle (fig. 2, element 113a).  
Regarding claim 13, Sato teaches the radio frequency signal comprises radio or over-the-air television signal (fig. 2, element 113; para. [0026])
Regarding claim 16, Sato teaches a housing of the apparatus comprises a bumpy and/or textured surface (fig. 3 as annotated below, bumpy surface) to enable a user to more securely grip the apparatus.  

    PNG
    media_image1.png
    181
    448
    media_image1.png
    Greyscale


Regarding claim 17, Sato teaches a plug-in apparatus for delivering a radio or television signal to a receiver (fig. 1; para. [0001]), the apparatus comprising: (a) a rear portion comprising a plug (fig. 3, elements 301 and 302; para. [0037]) for insertion into a corresponding electrical receptacle in a building to connect the plug-in apparatus to the building's electrical wiring system; (b) a front portion (fig. 2, elements 205, 206, and 113; para. [0030], [0031]) comprising a coaxial connector (fig. 2, element 205; para. [0031]); and first (fig. 10, element 303) and second (fig. 10, element 304) conducting wires are sheathed in electrically insulating material 
The combination of Sato and Krepps, as modified, does not explicitly teach a winding extending between the plug and the coaxial connector, comprising a plurality of conducting wires wrapped around a core.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wires described in Sato with the winding described in Krepps, such that the combination of Sato and Krepps teaches a winding (Krepps, fig. 3, elements 200a and 200b) extending between the plug (Sato, fig. 3, elements 301 and 302) and the coaxial connector (Sato, fig. 2, element 205), comprising a plurality of conducting wires (Krepps, fig. 3, elements 200a and 200b) wrapped around a core (Krepps, fig. 3, element 300). Doing so allows for matching the impedance from an input to the receiver (Krepps, col. 1, lines 28-34). 
Regarding claim 18, Sato teaches a method for adapting at least a portion of a building's electrical wiring system as an antenna for receiving a radio frequency signal comprising a communication signal (fig. 1; para. [0001]), the method comprising: (a) providing a plug (fig. 3, 
Sato does not teach wherein first and second conducting wires are wound around the third conducting wire.
Krepps teaches wherein first (fig. 3, element 200a) and second (fig. 3, element 200b) conducting wires are wound around the third conducting wire (fig. 3, element 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wires described in Sato such that 
Regarding claim 20, Sato does not teach winding the first and second conducting wires to form a helical coil around the third conducting wire.
Krepps teaches winding the first (fig. 3, element 200a) and second (fig. 3, element 200b) conducting wires to form a helical coil (fig. 3) around the third conducting wire (fig. 3, element 300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second wires described in Sato such that the first and second wires form a helical coil around the third wire as described in Krepps. Doing so allows for matching the impedance from an input to the receiver (Krepps, col. 1, lines 28-34).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Krepps, as applied to claims 1 and 18 above, and further in view of Schimmeyer et al. (US 5696861 A), hereinafter referred to as “Schimmeyer”. 
Regarding claim 3, Sato teaches first (fig. 3, element 301) and second (fig. 3, element 302) electrical connectors for connecting to the live and neutral AC wires respectively of the building's electrical system, wherein the first (fig. 3, element 303) and second (fig. 3, element 304) wires connect to the first (fig. 3, element 301) and second (fig. 3, element 302) electrical connectors respectively (para. [0037]). 
Krepps teaches the third wire (fig. 3, element 300) serves as a core for the winding (fig. 3, elements 200a and 200b).  
.
Schimmeyer teaches the plug portion comprises a three-pronged connector (fig. 3b, elements 14, 16, and 18; col. 3, lines 1-2) comprising a ground pin (fig. 3b, element 18) for 3MCA.08USU1 PLUG-IN ANTENNAconnecting to a dedicated ground pathway for the building's electrical system and the third wire (fig. 3b, element 28; col. 3, lines 33-38) connects to the ground pin (fig. 3b, element 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Sato and Krepps such the plug portion comprises a three-pronged connector comprising a ground pin and the third wire connects to the ground pin, as described in Schimmeyer. Doing so allow for providing power, signal, and grounding the device (Schimmeyer, col. 1, lines 45-50).
Regarding claim 19, the combination of Sato and Krepps, as modified, does not teach the plug comprises a ground pin, and the method comprises connecting the third conducting wire to the ground pin.  
Schimmeyer teaches the plug (fig. 3b, elements 14, 16, and 18) comprises a ground pin (fig. 3b, element 18), and the method comprises connecting the third conducting wire (fig. 3b, element 28) to the ground pin (fig. 3b, element 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of methods described in Sato and Krepps such that the plug portion comprises a three-pronged connector comprising a ground .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Krepps, as applied to claim 1 above, and further in view of Chang et al. (EP 2077601 A1), hereinafter referred to as “Chang”. 
Regarding claim 5, Sato teaches, as best understood, the first (fig. 10, element 303) and second (fig. 10, element 304) wires are electrically insulated from each other (fig. 10, element 1001; para. [0053]) and from the third wire (fig. 10, element 1002) by sheathing the first (fig. 10, element 303) and second (fig. 10, element 304) wires in an insulating material (fig. 10, element 1001).
The combination of Sato and Krepps, as modified, does not teach an insulating material such as plastic, ceramic or rubber.  
Chang teaches an insulating material such as plastic, ceramic or rubber (fig. 6, elements 13 and 42; para. [0013], [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Sato and Krepps such that the insulating material is plastic, as described in Chang.  Doing so allows for a good insulating effect (Chang, para. [0013], [0016]). 
Regarding claim 6, the combination of Sato and Krepps, as modified, does not teach the insulating material is polyvinyl chloride.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Sato and Krepps such that the insulating material is polyvinyl chloride, as described in Chang.  Doing so allows for a good insulating effect (Chang, para. [0013], [0016]). 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Krepps, as applied to claim 1 above, and further in view of Gustafson (US 5832364 A), hereinafter referred to as “Gustafson”. 
Regarding claim 12, the combination of Sato and Krepps, as modified, does not teach the body portion comprises at least one antenna input port for connection to an antenna to enhance signal reception. 
Gustafson teaches the body portion (fig. 3, element 300; col. 3, lines 20-22) comprises at least one antenna input port for connection to an antenna (fig. 3, element 104; col. 3, lines 20-23) to enhance signal reception. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Sato and Krepps such that the body portion comprises at least one antenna input port for connection to an antenna to enhance signal reception, as described in Gustafson.  Doing so allows for simple relocation of an antenna which can be connected to a power line (Gustafson, col. 2, lines 4-8). 
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Krepps, as applied to claims 1 and 18 above, and further in view of Dockery (US 5327230 A) hereinafter referred to as “Dockery”. 
Regarding claim 9, the combination of Sato and Krepps, as modified, does not teach wherein the first and second wires are left unterminated at the coaxial connector portion.  
Dockery teaches wherein the first (fig. 7, element H; col. 8, lines 34-35) and second (fig. 7, element L; col. 8, lines 41-42) wires are left unterminated (fig. 7, when switch 104 is closed; col. 9, lines 7-14) at the coaxial connector portion (fig. 7, element 22; col. 9, line 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Sato and Krepps such that the first and second wires are left unterminated at the coaxial connector portion, as described in Dockery.  Doing so allows for impedance matching by isolating the input lines (Dockery, col. 9, lines 15-20). 
Regarding claim 21, the combination of Sato and Krepps, as modified, does not teach leaving the first and second conducting wires unterminated at the coaxial connector end.
Dockery teaches leaving the first (fig. 7, element H) and second (fig. 7, element L) conducting wires unterminated (fig. 7, when switch 104 is closed; col. 9, lines 7-14) at the coaxial connector end (fig. 7, element 22; col. 9, line 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in Sato and Krepps such that the first and second wires are left unterminated at the coaxial connector portion, as described in . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Krepps, as applied to claim 1 above, and further in view of Lee (US 20100194197 A1) hereinafter referred to as “Lee”. 
Regarding claim 11, Sato teaches the coaxial connector portion (fig. 2, elements 205, 206, and 113; para. [0030], [0031]).
The combination of Sato and Krepps, as modified, does not teach the coaxial connector portion comprises one or more Universal Serial Bus (USB) power receptacles and the apparatus comprises a power conditioning unit operable to convert AC voltage to DC (direct current) voltage compliant with the USB specification, wherein the first and second wires are connected to an input of the power conditioning unit.
Lee teaches one or more Universal Serial Bus (USB) power receptacles (fig. 2, element 135; para. [0021]) and the apparatus comprises a power conditioning unit (fig. 4, element 145; para. [0017]) operable to convert AC voltage to DC (direct current) voltage (para. [0018]) compliant with the USB specification (para. [0008]), wherein the first and second wires (fig. 4, element 105; para. [0017]) are connected to an input of the power conditioning unit (fig. 4, element 145).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of devices described in Sato and Krepps such that the coaxial connector portion described in Sato includes the coaxial connector portion comprises one or more Universal Serial Bus (USB) power receptacles and the apparatus .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Krepps, as applied to claim 1 above, and further in view of Tinaphong et al. (US 20140191909 A1) hereinafter referred to as “Tinaphong”. 
Regarding claim 14, the combination of Sato and Krepps, as modified, does not teach wherein the coaxial connector of the coaxial connector portion is adapted to matingly engage with a corresponding coaxial connector provided on a signal amplifier.  
Tinaphong teaches wherein the coaxial connector of the coaxial connector portion (fig. 3, element 48; para. [0029]) is adapted to matingly engage with a corresponding coaxial connector (fig. 3, element 44; para. [0029]) provided on a signal amplifier (fig. 2, element 16; para. [0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Sato and Krepps such that wherein the coaxial connector of the coaxial connector portion is adapted to matingly engage with a corresponding coaxial connector provided on a signal amplifier, as described in Tinaphong.  Doing so allows for amplifying the signal (Tinaphong, para. [0029]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmidt (US 2709219 A) discloses a core and two windings connected to an antenna, relevant to claims 1-21 of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/Leah Rosenberg/
Examiner, Art Unit 2845
02/28/2022